Welcome
I should like to adjourn the debate a moment to announce that today in the visitors' gallery we have Professor Dagmar Lieblová, President of Theresienstadt Martyrs Remembrance Association, from the Czech Republic, whom we welcome.
(Applause)
Professor Lieblová is in Strasbourg accompanied by 28 students from Prague and Hamburg, who have worked together on a two-year project researching the transfer of Czech forced labourers from Hamburg to Theresienstadt concentration camp.
She is visiting our Parliament at the invitation of our Vice-President, Mr Rouček, and of Mr Fleckenstein, and her project has been awarded a European prize.
Thanks very much to Professor Lieblová and her students for their major contribution to furthering our understanding of European history, and for their commitment to the moral values that inspire the Union.